Citation Nr: 1438579	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease with intervertebral disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome with left-sided S1 nerve root neuropathy, superficial peroneal nerve.

3.  Entitlement to an initial rating in excess of 10 percent for Raynaud's syndrome, bilateral hands and feet, status post cold injury.

4.  Entitlement to service connection for right-sided chest wall pain (claimed as chronic muscle spasm or muscle strain).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 1985 and from August 1987 to December 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of which the Veteran was notified in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the Veteran's claims for higher initial ratings for lumbar degenerative disc disease with intervertebral disc disease and for intervertebral disc syndrome with left-sided S1 nerve root neuropathy, superficial peroneal nerve, the most recent VA examinations were conducted in September 2008, which was nearly six years ago and prior to the Veteran's discharge from service.  In her October 2009 notice of disagreement, the Veteran asserted that the examination had occurred over a year ago and was insufficient, and she specifically requested new VA examinations.  With respect to her Raynaud's syndrome, a second VA examination was conducted in August 2010.  However, the VA examiner did not have access to her claims file or to any records of medical treatment.  Accordingly, additional VA examinations should be scheduled for these disorders.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95. 

With respect to the Veteran's claimed chest wall pain, she has described the condition as chronic muscle spasms or a chronic muscle strain.  The September 2008 VA examiner diagnosed her as having "right axillary muscle pain," but did not provide a more specific diagnosis.  The Veteran should be afforded n additional VA examination and opinion to determine if she has current pathology sufficient to establish the existence of a current disability, and if so, whether the disorder began during service or is related to any incident of service.  See 38 U.S.C.A. § 5103A(d).

In addition, the Veteran has requested that her VA treatment records be obtained.  She has indicated that all of her relevant medical treatment is received through VA.  
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her back disability, neurological disability affecting the left lower extremity, right side muscle strain or muscle spasms in the area of the chest wall, and Raynaud's syndrome.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination to determine the nature and etiology of any right-sided chest wall.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide a diagnosis for any disorder manifested by right-sided chest wall pain.

For each diagnosis identified, the examiner should indicate whether it is at least as likely as not that the disorder began during the Veteran's military service or is otherwise causally or etiologically related thereto.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available for review.

3.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected Raynaud's syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate the frequency of characteristic attacks (one to three times a week, four to six times a week, or at least daily).  He or she should also address whether the Veteran has any digital ulcers, and if so, whether she has two or more digital ulcers and autoamputation of one or more digits.

The examiner should be advised that, for VA rating purposes, characteristic attacks of Raynaud's syndrome consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected lumbar degenerative disc disease with intervertebral disc disease.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability and limitation of motion due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected intervertebral disc syndrome with left-sided S1 nerve root neuropathy, superficial peroneal nerve.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has mild, moderate, or severe incomplete paralysis of the nerve.  He or she should also state if the Veteran has complete paralysis with eversion of foot weakened.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6.  After completing these actions, the AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

